Citation Nr: 0947948	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969 with additional service in the Army National Guard.  His 
military decorations include the Combat Infantry Badge.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, in which the RO denied service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not demonstrated within a year after 
separation from service, and the competent and persuasive 
medical evidence of record reflects that bilateral hearing 
loss is not etiologically related to service.   

3.  The competent and persuasive medical evidence of record 
reflects that tinnitus is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court) have been 
fulfilled.  In this case, the Veteran filed his claim for 
service connection for bilateral hearing loss and tinnitus in 
February 2006.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
February 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
the May 2006 rating decision was issued.  A statement of the 
case was issued in January 2007.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records from his period of active duty 
from March 1967 to March 1969 and post-service records of VA 
treatment have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA 
examination to assess the current nature and etiology of his 
claimed disabilities.  

The Board recognizes that, while some of the Veteran's 
National Guard medical records have been associated with the 
claims file, the Veteran has reported that he retired from 
the National Guard in March 1999, and the only National Guard 
records currently associated with the claims file are dated 
prior to March 1969.  However, as will be discussed in 
greater detail below, in-service noise exposure has been 
demonstrated by the records currently associated with the 
claims file.  The Veteran himself reported that he did not 
experience hearing loss until 2004, five years after his 
retirement from the National Guard.  Moreover, service 
treatment records from the Veteran's National Guard service 
would not include medical evidence of a relationship between 
current bilateral hearing loss or tinnitus and service, the 
very matters on which this case turns.  As such, a remand to 
obtain copies of National Guard records since March 1969 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board also recognizes that, in his July 2007 Pre-
Certification Review (in lieu of VA Form 646), the Veteran's 
representative argued that the VA examination or opinion was 
inadequate, in that it was over a year old; however, the 
Board finds that the March 2006 VA examination is adequate to 
adjudicate the claims for service connection for bilateral 
hearing loss and tinnitus, as it was based on a review of the 
Veteran's claims file, examination of the Veteran, and 
audiometric testing, and the examiner provided supporting 
rationale for her opinions expressed. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim is focused upon (1) the existence of 
a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The term "active military service" includes active duty, 
any period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection. See Collette v. Brown, 
82 F. 3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Such evidence may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F. 3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

Service connection can be granted for certain diseases, 
including organic diseases of the nervous system (such as 
sensorineural hearing loss), if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  

Factual Background and Analysis 

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to in-service noise exposure.  

Service treatment records are negative for complaints 
regarding or treatment for hearing loss or tinnitus.  The 
Veteran underwent audiometric testing on examination for 
active duty in February 1967 and on final examination in 
January 1969.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  At the time 
of the veteran's February 1967 active duty examination, pure 
tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
2 (7)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The January 1969 examination was conducted applying ISO 
(ANSI) measurements and noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
10

While there is no evidence of hearing loss in service, the 
Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.   See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Records of VA treatment reflect that the Veteran presented 
for an initial audiology consultation in October 2005.  He 
gave a history of military noise exposure as a tank loader 
and gunner.  He added that he also had industrial noise 
exposure working at the Post Office.  He complained of 
intermittent, high-pitched tinnitus, beginning approximately 
10 years earlier, but denied aural fullness, dizziness, or 
imbalance.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
75
LEFT
20
25
25
60
65

The audiologist indicated that bone conduction confirmed that 
the hearing loss was sensorineural.  Word recognition scores 
were 88 percent in the right ear and 92 percent in the left 
ear.  The assessment was sensorineural hearing loss.  

The Veteran was afforded a VA audiology examination in March 
2006.  The examiner reviewed the claims file, and noted that 
whispered voice evaluation was within normal limits for both 
ears in April 1964 and October 1966 National Guard medical 
examination reports.  The examiner also noted that both the 
February 1967 entry to active duty and January 1969 
separation physical evaluations revealed normal hearing in 
both ears, adding that there was not a significant decrease 
in acuity on evaluation in January 1969, compared with the 
induction evaluation results.  The examiner also acknowledged 
that the October 2005 record of VA treatment indicated a high 
frequency sensorineural hearing loss in both ears.  In 
describing his current complaints, the Veteran reported that, 
unless he was facing a person, he missed things, and added 
that his situation of greatest difficulty was when there was 
noise around.  He stated that his difficulty hearing began 
approximately two years earlier, in 2004.  

In describing his military history, the Veteran stated that, 
during his two years of active duty, he experienced noise 
exposure in the form of bombs, mortars, rockets, grenades, 
tank guns, and tank engine noise.  He added that he was in 
the National Guard Reserves from 1956 to 1967 and from 1969 
to 1999 and that he had experienced noise exposure in the 
form of tank guns and tank engine noise during his National 
Guard service.  The Veteran denied occupational noise 
exposure, but reported that he occasionally went hunting for 
recreation.  In describing his tinnitus, the Veteran reported 
that he experienced occasional tinnitus in both ears, adding 
that he did not notice the tinnitus unless he concentrated on 
it.  He reported that he noticed his tinnitus approximately 
once a week, but could not specify whether or not it 
persisted.  The Veteran indicated that the tinnitus began 
approximately 15 to 20 years earlier and that he had no idea 
what caused the tinnitus.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
60
LEFT
15
20
20
30
65

The diagnosis was mild, bilateral sensorineural hearing loss.  
The audiologist opined that it was not at least as likely as 
not that the Veteran's current hearing loss was related to 
his military noise exposure.  In providing a rationale for 
this opinion, the examiner noted that the Veteran first 
noticed difficulty hearing in 2004, 37 years after his 
separation from active duty and five years after retirement 
from the National Guard.  [Parenthetically, the Board notes 
that 2004 is 35 years after the Veteran's separation from 
active duty.]  The examiner added that hearing acuity did not 
change significantly during the Veteran's active duty, adding 
that there was normal hearing in both ears on separation 
evaluation.  The examiner also opined that it was not at 
least as likely as not that the Veteran's current tinnitus 
was related to his military noise exposure.  In providing a 
rationale for this opinion, the examiner noted that the 
tinnitus occurred infrequently, was not persistent, and was 
not bothersome.  

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, given the Veteran's Form DD 214, 
reflecting his receipt of a Combat Infantry Badge, the Board 
accepts as credible his assertions of in-service noise 
exposure.  See 38 U.S.C.A. § 1154(b).  However, the only 
competent evidence regarding the etiology of the Veteran's 
bilateral hearing loss and tinnitus weighs against the claims 
for service connection.  

Significantly, the March 2006 VA audiologist, who reviewed 
the claims file, examined the Veteran, and considered his 
history of in-service noise exposure, clearly opined that it 
was not at least as likely as not that the Veteran's current 
bilateral hearing loss and tinnitus are related to his 
military noise exposure.  The Board finds this opinion 
dispositive of the question of whether the Veteran's current 
bilateral hearing loss and tinnitus were incurred in or 
aggravated by service, as the examiner's findings were based 
on a review of the claims file, a thorough physical 
examination, to include audiometric testing, and 
consideration of the Veteran's assertions.  In addition, the 
examiner provided a rationale for each opinion.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470- 71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

Thus, the only competent, probative (persuasive) opinion on 
the question of whether bilateral hearing loss and tinnitus 
are etiologically related to service, weighs against the 
claims for service connection.  The Veteran has not presented 
or identified any existing, contrary medical opinion that, in 
fact, supports the claims for service connection.  Therefore, 
based on the foregoing, the Veteran is not entitled to 
service connection for bilateral hearing loss or tinnitus.  

The Board has considered whether service connection for 
bilateral hearing loss could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, 
no medical evidence demonstrates that the Veteran experienced 
sensorineural hearing loss to a compensable level within a 
year after his discharge from active duty, rather, the 
Veteran himself reported during the March 2006 VA examination 
that his hearing difficulty began approximately in 2004.  
Therefore, service connection for sensorineural hearing loss 
cannot be established on a presumptive basis.  Moreover, the 
Board points out that passage of many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's bilateral hearing loss or tinnitus is 
related to service, such evidence must fail.  Such matters 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are laypersons without the 
appropriate medical training or expertise, they are not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of the Veteran's 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


